By the court.
This is merely a question of fact on the evidence. It is replevin for certain machines described. They were made for Hartley and company, of Rio Janeiro. Cussen, as their agent, contracted with Clarke, and he made a subcontract with the defendants, Hancock and son, by whom the machines were made. Dixon and son, the plaintiffs, merchants in Boston, were the agents, by whom the machines were to be received and shipped to Hartley and company; they were also by agreement to advance and pay the money for them, when received to be shipped. The court are of opinion, that Dixon and son, the plaintiffs, had no property, general or special, in the machines, and therefore cannot maintain replevin for them. They were to pay for them, it is true; but they were to pay as agents, charging the moneys thus paid to their principals.

Judgment for the defendants.